—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The misbehavior report, augmented *856by the testimony of two correction officers, constitutes substantial evidence to support the determination that petitioner violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [i] [possession of a weapon]; see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139). Although the shank was found outside petitioner’s cell window, it was attached to a piece of dental floss that was secured to petitioner’s window by a paper clip. It was attached to the window in such a manner that other inmates could not have reached it (see, Matter of Cowart v Coughlin, 194 AD2d 1036). The contention of petitioner that he had no knowledge of the weapon presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Hawkins v Coombe, 225 AD2d 1095, 1096). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pine, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.